DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
 Drawings
The drawings were received on 7/16/2021.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 9/17/2021, directed towards the amended claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant has provided the following amendments to independent claims 1 and 11:
“and a mixing tube having an opening positioned adjacent the injet assembly, the mixing tube extending from the opening to the burner body, wherein the gas outlet orifice   and the air outlet orifice on the injet body are spaced from the opening of the mixing tube such that the flow of air from the air outlet orifice and the flow of gaseous fuel from the gas outlet orifice entrain air into the mixing tube.”
The amendments do not overcome the prior art; the Office thinks that langue that discloses that the orifices (330,340) protrude a first distance from a face of the inlet assembly in a direction towards the opening (318) of the mixing tube (316) that terminates in a direction towards the face of the inlet assembly with a second distance that is longer than the first distance.
This feature discloses that the orifices are not within the mixing tube; the above was a structural description used as an example, not meant to be amended claim because these features/ terms need to be supported by the specification and drawings. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grochowiski et al. (US 4,752,213) in view of Sabin (US 4,793,798).
Regarding claim 1, Grochowiski discloses a gas burner (1, Figure 4), comprising: a burner body (8, Figure 4) defining a plurality of forced induction flame ports (22), but not injet body.
However, Sabin discloses a burner apparatus (Abstract, Figure 1), but is silent as to the burner head itself, but would be located at the distal end of (6) in Figure 1 in the proposed modification.  Sabin further discloses  an injet body  (3, Figure 1) defining an air passage (4) and a gas passage (9), the air outlet orifice mounted to the injet body at an outlet of the air passage such that the air outlet orifice is oriented for directing a flow of air towards the plurality of forced induction flame ports (towards 6), the air passage configured for directing the flow of air through the injet body to the air outlet orifice, the gas outlet orifice mounted to the injet body at an outlet of the gas passage such that the gas outlet orifice is oriented for directing a flow of gaseous fuel towards the plurality of forced induction flame ports, the gas passage configured for directing the flow of gaseous fuel through the injet body to the gas outlet orifice; and a pneumatically actuated gas valve (10) positioned within the injet body, the pneumatically actuated gas valve adjustable between a closed configuration and an open configuration, the pneumatically actuated gas valve blocking the flow of gaseous fuel through the gas passage in the closed configuration, the pneumatically actuated gas valve configured to adjust from the closed configuration to the open configuration in response to the flow of air through the air passage (Figure 1, C4, L26-54) ; and a mixing tube (28,Figure 4) having an opening  (directly below 24 in Figure 4) positioned adjacent the injet assembly, the mixing tube extending from the opening to the burner body, wherein the gas outlet orifice (58)  and the air outlet orifice  (82) on the injet body are spaced from the opening of the mixing tube such that the flow of air from the air outlet orifice and the flow of gaseous fuel from the gas outlet orifice entrain air into the mixing tube. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the injet device of Sabin with the burner of Grochowiski for the purpose of regulating combustion during lowered air volume.
Regarding claim 2, Grochowiski, as modified, discloses the gas burner of claim 1, wherein the air outlet orifice (4’s, Figure 1) is one of a plurality of air outlet orifices, the outlet of the air passage is one of a plurality of outlets of the air passage (2, 25, Figure 1), each of the plurality of air outlet orifices mounted to the injet body at a respective one of the plurality of outlets of the air passage. 
Regarding claim 3, Grochowiski, as modified, discloses the gas burner of claim 2, wherein the plurality of air outlet orifices (4’s) are symmetrically positioned around the gas outlet orifice (9, Figure 2) on the injet body. 
Regarding claim 4, Grochowiski , as modified, discloses the  gas burner of claim 1, wherein the air outlet orifice (4’s)  is one of a pair of air outlet orifices, the outlet of the air passage is one of a pair of outlets of the air passage (2) , each of the pair of air outlet orifices mounted to the injet body at a respective one of the pair of outlets of the air passage, and one of the pair of air outlet orifices is positioned opposite the other of the pair of air outlet orifices about the gas outlet orifice (9, Figure 1). 
Regarding claim 5, Grochowiski, as modified, discloses the gas burner of claim 1, wherein the pneumatically actuated gas valve comprises: a diaphragm (20) positioned between the air passage (2, 25) and the gas passage (7, Figure 1) within the injet body; a seal (mating surface of 10) mounted to the injet body within the gas passage; and a plug (10) mounted to the diaphragm, the plug positioned against the seal in the closed configuration.
Regarding claim 6, Grochowiski, as modified, discloses the gas burner of claim 5, wherein the diaphragm is a circular diaphragm (20, Figure 8). 
Regarding claim 7, Grochowiski, as modified, discloses the gas burner of claim 5, wherein the pneumatically actuated gas valve further comprises a spring (22, Figure 1) coupled to the plug, the spring urging the plug towards the seal. 
Regarding claim 8, Grochowiski, as modified, discloses the gas burner of claim 5, wherein the injet body comprises a first injet body half (21 proximate FIG.1 label in Figure 1) and a second injet body half (remainder of the device), the diaphragm (20) clamped between the first injet body half and the second injet body half. 
Regarding claim 9, Grochowiski, as modified, discloses the gas burner of claim 1, wherein the injet body comprises a first injet body half and a second injet body half, an inlet of the air passage (2,25, Figure 1) defined by the first injet body half, an inlet of the gas passage (7) defined by the second injet body half. 
Regarding claim 11, Grochowiski discloses a gas burner, comprising: a burner body (8, Figure 4) defining a plurality of forced induction flame ports (22) and a gas passage (5), but not a pneumatically actuated gas valve.
However, Sabin discloses a burner apparatus (Abstract, Figure 1) and a pneumatically actuated gas valve positioned within the injet body, the pneumatically actuated gas valve blocking a flow of gaseous fuel in the gas passage when the pneumatically actuated gas valve is closed, the pneumatically actuated gas valve configured to open in response to pressurizing the air passage (Figure 1, C4, L26-54); and a mixing tube (28,Figure 4) having an opening  (directly below 24 in Figure 4) positioned adjacent the injet assembly, the mixing tube extending from the opening to the burner body, wherein the gas outlet orifice (58)  and the air outlet orifice  (82) on the injet body are spaced from the opening of the mixing tube such that the flow of air from the air outlet orifice and the flow of gaseous fuel from the gas outlet orifice entrain air into the mixing tube.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the injet device of Sabin with the burner of Grochowiski for the purpose of regulating combustion during lowered air volume.
Regarding claim 12, Grochowiski, as modified, discloses the gas burner of claim 11, wherein the air outlet orifice (4’s, Figure 1) is one of a plurality of air outlet orifices, the outlet of the air passage is one of a plurality of outlets of the air passage (2, 25), each of the plurality of air outlet orifices mounted to the injet body at a respective one of the plurality of outlets of the air passage. 
Regarding claim 13, Grochowiski, as modified, discloses the gas burner of claim 12, wherein the plurality of air outlet orifices (4) are symmetrically positioned around the gas outlet orifice (10) on the injet body. 
Regarding claim 14, Grochowiski , as modified, discloses the gas burner of claim 11, wherein the air outlet orifice  (4’S, Figure 1) is one of a pair of air outlet orifices, the outlet of the air passage is one of a pair of outlets of the air passage, each of the pair of air outlet orifices mounted to the injet body at a respective one of the pair of outlets of the air passage, and one of the pair of air outlet orifices is positioned opposite the other of the pair of air outlet orifices about the gas outlet orifice (9). 
Regarding claim 15, Grochowiski, as modified, discloses the gas burner of claim 11, wherein the pneumatically actuated gas valve comprises: a diaphragm (20, Figure 1) positioned between the air passage (2, 25) and the gas passage within the injet body; a seal (mating point of 10) mounted to the injet body within the gas passage; and a plug (10) mounted to the diaphragm, the plug positioned against the seal the pneumatically actuated gas valve is closed. 
Regarding claim 16, Grochowiski, as modified, discloses the gas burner of claim 15, wherein the diaphragm is a circular diaphragm (20, Figures 1-8). 
Regarding claim 17, Grochowiski, as modified, discloses the gas burner of claim 15, wherein the pneumatically actuated gas valve further comprises a spring (22) coupled to the plug, the spring urging the plug towards the seal. 
Regarding claim 18, Grochowiski, as modified, discloses the gas burner of claim 15, wherein the injet body comprises a first injet body half and a second injet body half, the diaphragm clamped between the first injet body half and the second injet body half (Figure 1, See rejection of claim 8). 
Regarding claim 19, Grochowiski, as modified, discloses the gas burner of claim 11, wherein the injet body comprises a first injet body half and a second injet body half, an inlet of the air passage defined by the first injet body half, an inlet of the gas passage defined by the second injet body half (Figure 1, See rejection of claim 9).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grochowiski et al. (US 4,752,213), Sabin (US 4,793,798), and Neville et al. (US 6,312,250)
Regarding claim 20, Grochowiski (G), as modified, discloses the gas burner of claim 11, wherein the injet body (G-3) is spaced from the burner body (G- 6, Figure 1), but not a mixing tube.
However, Neville discloses a premix burner (Abstract), further comprising a mixing tube (26 Figures 3-4) having an opening (near numeral 28 in Figure 3) positioned adjacent the injet assembly, the mixing tube extending from the opening to the burner body, wherein the injet body spaced from the burner body (C 3, L51-64).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the injet of Grotowski as modified with the mixing tube of Neville in order to use the injet with different burner heads.  This modification was suggested in Neville’s embodiments of Figures 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762